Citation Nr: 1728042	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability, degenerative lumbar disc disease, status post lumbar fusion.  

2.  Entitlement to service connection for a neck disability, degenerative cervical spine disc disease, status post cervical diskectomy.  


REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran subsequently moved to West Virginia and the Huntington, West Virginia RO has jurisdiction of the claims file.  

The Veteran's claims were remanded by the Board in June 2015.  Since that time the Veteran has been granted service connection for bilateral hearing loss and he has been granted a total disability rating based on individual unemployability (TDIU).  Consequently, only the issues on the cover page of this decision remain in appellate status before the Board.


FINDINGS OF FACT

1.  The Veteran's current low back disability, degenerative lumbar disc disease, status post lumbar fusion, first developed more than a year after discharge from service, and is not related to any incidence of service.  

2.  The Veteran's current neck disability, degenerative cervical spine disc disease, status post cervical diskectomy, first developed more than a year after discharge from service, and is not related to any incidence of service.  


CONCLUSIONS OF LAW

1.  A low back disability, degenerative lumbar disc disease, status post lumbar fusion, was not incurred in or aggravated by service and may not be presumed to have been incurred during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A neck disability, degenerative cervical spine disc disease, status post cervical diskectomy, was not incurred in or aggravated by service and may not be presumed to have been incurred during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a lumbar spine disability and a cervical spine disability.  As explained below, the Board finds that service connection is not warranted for the Veteran's disabilities of the lumbar and cervical spine.

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, private medical records and VA treatment records have been associated with the record.  The Veteran's claims were remanded by the Board in June 2015 to provide the Veteran a VA examination and to obtain VA medical opinions.  The appropriate VA examination was provided and VA medical opinions were obtained.  There has been substantial compliance with the Board's remand directives.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Law and Regulations 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

III.  History and Analysis

The Veteran's service treatment records reveal no back or neck complaints.  The Veteran's August 1969 separation examination was negative for any findings regarding the spine, and at that time the Veteran denied having or having had back trouble of any kind on his report of medical history questionnaire.  

A July 2001 private medical record contains a history in which the Veteran reported that he had a several month history of pain in his left cervical base.  It was noted that the Veteran had undergone lumbar disc surgery earlier that year.  X-rays revealed pronounced cervical spondylosis with some degree of foraminal stenosis.  The Veteran underwent a cervical diskectomy in September 2001.  The Veteran underwent a lumbar fusion in July 2006.  

The Veteran submitted his claim for service connection for lumbar and cervical spine disabilities in October 2007.  In November 2007 he reported that while serving at Camp Bearcat he developed severe back and neck pain that lasted for two or three days, and that this recurred several times.  He also reported that he was treated by a chiropractor in the mid 1970's due to his severe neck and back pain.  

In April 2015, the Veteran reported that he began experiencing pain in his back and neck while serving in Vietnam.  He attributed the pain to heavy lifting and having to carry equipment.  He stated that shortly after returning from Vietnam he was discharged from the military and that he continued to suffer pain and discomfort in his neck and back.  He indicated that he had continued to have pain in his neck and back ever since service.  He reported chiropractor treatment starting in the early 1980's.  The Veteran reported that he had a neck operation in 1997.

On VA examination in February 2017, the VA examiner noted that he had reviewed the Veteran's claims file and examined the Veteran.  He diagnosed the Veteran as having degenerative lumbar disc disease and degenerative cervical spine disc disease.  The Veteran reported that he injured his back and neck due to jumping from helicopters while he was in Vietnam in 1968 and 1969.  The Veteran stated that he was young and that he did not seek treatment for back or neck injury.  The Veteran reported that after service he worked as an auto mechanic until 2002, when he had to retire due to a stroke.  The Veteran stated that he sought treatment for neck and back pain in 1999 from a chiropractor, and in 2000 from an orthopedist.  

The VA examiner opined that it was less likely than not that the Veteran's lumbar and cervical spine disabilities were incurred in or caused by service.  The examiner noted that the Veteran had no treatment for any lumbar or cervical spine disability during service and that his August 1969 separation examination was negative for neck or back disability.  The examiner further noted that the Veteran reported to him that he developed the neck and back pain in 1999, long after discharge from service in 1969.  The VA examiner attributed the Veteran's cervical and lumbar disc disease to his long civilian occupation as an auto mechanic, as well as age-related generalized degeneration.  

The Board finds the opinions of the February 2017 VA examiner to be of probative value.  The examiner's conclusions were supported by medical rationale and are consistent with the verifiable facts regarding the Veteran's conditions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).   

The Board recognizes the Veteran's contentions that he currently has neck and low back disabilities related to service.  Although he is competent to testify as to events that occurred in military service and his neck and low back symptoms, he is not competent to conclude that his reported carrying heavy objects and jumping out of helicopters during service are connected to his current diagnoses.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, spinal issues, fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a neck or a low back disability.

In this case the most probative evidence includes the VA medical opinions against the Veteran's claims.  The record contains no medical evidence to the contrary.  Accordingly, service connection for Veteran's neck and low back disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, degenerative lumbar disc disease, status post lumbar fusion, is denied.  

Service connection for a neck disability, degenerative cervical spine disc disease, status post cervical diskectomy, is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


